UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6642



MARVIN H. MILLER,

                                              Plaintiff - Appellant,

          versus


MICHAEL W. MOORE; WILLIAM D. CATOE, Deputy
Commissioner; NATHANIEL HUGHES, SCDC Classi-
fication Director; TERRY GREGORY, Perry Clas-
sification Director; DONALD F. DEASE, SCDC
Community Services Director of Appalachian
Region,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-96-3726-2-17AJ)


Submitted:   September 25, 1997            Decided:   October 8, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marvin H. Miller, Appellant Pro Se. Charles Elford Carpenter, Jr.,
Georgia Anna Mitchell, RICHARDSON, PLOWDEN, CARPENTER & ROBINSON,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order adopting the

magistrate judge's recommendation to deny his motion for summary

judgment and consolidating the action with another pending case. We

dismiss the appeal for lack of jurisdiction because the order is

not appealable. This court may exercise jurisdiction only over
final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).
The order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2